Citation Nr: 1522823	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  15-11 279	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for a chin scar.

3.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for a left leg disability.


REPRESENTATION

The Veteran is represented by:  Texas Veterans Commission




ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to August 1978.  The Veteran died on April [redacted], 2015.

These matters come before the Board of Veterans' Appeal (Board) on appeal from an August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2013, the Veteran submitted claims to reopen the issues of entitlement to service connection for a back disability and a chin scar.  In January 2014, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a left leg disability and a claim of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  In an August 2014 rating decision, the RO denied each of these 4 claims.  In September 2014, the Veteran submitted a timely notice of disagreement with respect to each of the 3 claims to reopen, but not for the issue of entitlement to TDIU.  Thereafter, the RO issued a March 2015 statement of the case, which continued the denial of the 3 claims to reopen.  In March 2015, the Veteran submitted a timely Form 9, substantive appeal, which perfected an appeal regarding the 3 claims to reopen.  In April 2015, the Veteran's representative submitted a statement in support of the Veteran's appeal; therein, all 3 of the claims to reopen are listed as pending, as well as a claim of entitlement to TDIU.  It appears as though the RO accepted the representative's April 2015 submission as a timely notice of disagreement with the August 2014 rating decision as to the issue of entitlement to TDIU.  Consequently, in April 2014, the RO issued a "statement of the case," wherein the all 3 claims to reopen were addressed, as well as the claim of entitlement to TDIU.  Since the issuance of the April 2014 "statement of the case," VA has not received a Form 9, substantive appeal, regarding the issue of entitlement to TDIU.  As such, an appeal of this issue has not been perfected and, thus, the Board lacks jurisdiction to consider it herein.


FINDING OF FACT

On April 15, 2015, the Board was notified that the Veteran died on April [redacted], 2015.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.



		
JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


